Citation Nr: 1539166	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for low back disability, to include degenerative joint disease (DJD).

3.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi which-in pertinent part, denied the benefits sought on appeal.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

Although the Agency of Original Jurisdiction (AOJ) has adjudicated claims related to the cervical spine, including spine nerve damage, and the right shoulder on a direct service connection basis, the Board reads the Veteran's May 2014 lay statement as also including an implied claim of entitlement to benefits under 38 U.S.C.A. § 1151 (West 2014).  Hence, the Board finds that issue was raised by the record in the May 2014 statement; and, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for low back and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss is the result of disease or injury in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 1153, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).   
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The Veteran's service treatment records show that he underwent a pre-enlistment examination in October 1976.  Audiology test findings in terms of decibel loss were as follows:


Hertz	500	1,000	2,000	3,000	4,000	

Right	15	30	15	x	10
Left	 	20	20	15	x	10

Audiologic test results in November 1977 were as follows:

Right	20	30	30	25	0
Left	 	48	45	40	25	0

It does not appear that audiologic test results were reported on the examination for separation from service in July 1981.  In his report of medical history completed at that time, the Veteran indicated that he had or had had ear, nose or throat trouble.  He reported that he was currently taking medication for strep throat.  He indicated that he had never had hearing loss.

The certificate of the Veteran's discharge from service shows his primary specialty was as a field wireman and that he had been awarded the Rifle Marksman Badge.

In his claim for VA benefits received in February 2011, the Veteran reported that hearing loss began on the day of his discharge from service.

In a March 2011 statement in support of his claim, the Veteran related that his hearing had worsened over the last few years.  In a May 2011 statement, he suggested that he had experienced a hearing loss ever since service.  He asserts that his current hearing loss was due to his in-service noise exposure gun fire and grenades.

VA outpatient treatment records show that efforts to test the Veteran's hearing in September and December 2011, yielded unreliable results.  The Veteran reported exposure to rifle fire in service and post service employment in construction and retail.

The May 2012 VA audio examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The audiometry part of the examination showed the Veteran's hearing to manifest as follows for the right ear:  

Hertz	500	1,000	2,000	3,000	4,000	

Right	65	65	15	35	40
Left	 	60	65	55	55	50

The examiner noted that speech recognition was excellent at 96 percent in the right ear, and 84 percent in the left ear, and that the speech recognition scores were appropriate for the Veteran.  The examiner diagnosed a sensory neural hearing loss in each ear and opined that the test results were valid for rating purposes.  No inner ear abnormalities were noted.

The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss is causally connected to active service.  The examiner reasoned that the Veteran's October 1976 examination at enlistment revealed an existing hearing loss only at 1000 Hz, but a November 1977 audio examination showed a loss in both ears for the frequencies 500 Hz, 1000 Hz, and 2000 Hz, with normal hearing at 3000, 4000, and K 4K and 6000 Hz.  The examiner noted that the available photocopy of the July 1981 Report of Medical Examination for Separation was totally illegible.  The examiner opined, however, that the audiometric pattern seen on the exam in 1977 and on the audiometric configuration seen on the current examination was not consistent with a loss caused by noise exposure.

This record clearly shows that the Veteran has a current hearing loss in both ears as defined by VA.  38 C.F.R. § 3.385 (2015).  The service treatment records document such loss in the left ear, if not the right; but the VA examiner interpreted the results in both ears as showing hearing loss.  The examiner also interpreted the 1976 testing as showing a pre-existing hearing loss at 1000 Hz. in the right ear.  Assuming that the examiner is correct and there was a pre-existing hearing loss on the examination when the Veteran was accepted for service, the presumption of soundness would not apply.  38 U.S.C.A. §§ 1111, 1137.  The inservice audiogram; however,  showed a worsening in that disability.  Accordingly, there is a presumption of aggravation.  38 U.S.C.A. § 1153.  There is no evidence to rebut that presumption in this case.  As such, an in service disease or injury is demonstrated.

The remaining question is whether there is a link or nexus between the inservice hearing loss and the current hearing loss disability.  The VA examiner provided a negative opinion, but the rationale indicates that he was under the misapprehension that service connection could only be established if the hearing loss was noise related.  Otherwise, the examiner seems to have found that the hearing loss in service was the same disability as shown on the current examination.

Additionally, when a chronic disease is identified in service and at any time thereafter, no matter how remote from service, service connection will be service connected.  38 C.F.R. § 3.303(b).  Given that the examiner appears to have found sensorineural hearing loss in service and on the current examination, the provisions of 38 C.F.R. § 3.303(b) would dictate that service connection be recognized for the current disability.  38 U.S.C.A. § 5107(b); see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The May 2012 examination reports reflect that the examiner opined that neither the Veteran's current low back nor bilateral knee disability was causally connected to the instances noted in the service treatment records.  The examiner, however, did not provide reasons for the opinions.  He stated only that he was "unable to define a nexus between any incident or occurrence in the military and the present findings."  Thus, the opinion is inadequate for appellate review.  See generally Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the May 2012 spine and knee examination.  The examiner to provide an opinion as to whether it is at least as likely as not that the current back and knee disabilities were caused or aggravated by a disease or injury in service including the Veteran's reported injury due to falling from a pole (consistent with his duties as a field wireman) and documented complaints of knee symptoms.   

The examiner must provide reasons for this opinion.  The opinion must take into account the Veteran's reports.  If the examiner rejects the Veteran's reports, he must provide reasons for doing so.  The absence of confirming medical records is an insufficient reason, by itself, for rejecting the Veteran's reports.

If an opinion cannot be provided without resort to speculation, the examiner must state whether the inability to provide the needed opinion is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is specific additional evidence that would permit the opinion to be provided.

In the event the examiner who conducted the May 2012 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).  Then, if in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


